The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 9, 2015

                                     No. 04-14-00670-CR

                                    Simon Rene GARCIA,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR10101
                         Honorable Mary D. Roman, Judge Presiding


                                        ORDER
        Appellant Simon Rene Garcia’s brief was originally due February 2, 2015. Based on
Appellant counsel’s motion for extension of time, the deadline was extended to March 5, 2015.
On March 5, 2015, Appellant’s counsel filed an unopposed motion for extension to file the brief.
Given the medical basis for the request, Appellant’s request is GRANTED. Appellant’s brief is
to be filed no later than April 6, 2015. Absent extenuating circumstances, no further extension
will be given.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court